                 Case 18-12144-KG            Doc 15      Filed 01/02/20       Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                             )
                                                   )       Chapter 7
                                         1
Taylor Gourmet MGMT LLC, et al. ,                  )
                                                   )       Case No. 18-12164 (KG)
                         Debtors.                  )       (Jointly Administered)
                                                   )
                                                   )       Related Docket No. 100 in Main Case

                         CERTIFICATE OF NO OBJECTION
                   REGARDING DOCKET NO. 100 FILED IN MAIN CASE

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the Chapter 7 Trustee’s Motion for an Order

Substantively Consolidating Estates and Affiliated Debtors [Main Case Docket No. 100], filed

on December 12, 2019. The undersigned further certifies that she has reviewed the Court’s docket

in these cases and no answer, objection or other responsive pleading to the Motion appears thereon.

Pursuant to the Notice of Motion, objections were to be filed and served no later than December

27, 2019 at 4:00 p.m.

         It is hereby respectfully requested that the Order attached to the Motion be entered at the

earliest convenience of the Court.




1
 The Debtors in these chapter 7 cases, along with each Debtor’s bankruptcy case number, are Taylor Gourmet LLC;
Case No. 18-12143 (KG); East Coast Mgmt LLC; Case No. 18-12144 (KG); Taylor Gourmet 1 N Dearborn LLC;
Case No. 18-12145 (KG); Taylor Gourmet 1001 Penn Ave LLC; Case No. 18-12146 (KG); Taylor Gourmet 1116 H
LLC; Case No. 18-12147 (KG); Taylor Gourmet 1150 Connecticut LLC; Case No. 18-12148 (KG); Taylor Gourmet
1200 19th LLC; Case No. 18-12149 (KG); Taylor Gourmet 1401 K LLC; Case No. 18-12150 (KG); Taylor Gourmet
1750 Pennsylvania LLC; Case No. 18-12151 (KG); Taylor Gourmet 1910 14th LLC; Case No. 18-12152 (KG);
Taylor Gourmet 2200 Crystal LLC; Case No. 18-12153 (KG); Taylor Gourmet 4000 Wilson LLC; Case No. 18-
12154 (KG); Taylor Gourmet 485 K LLC; Case No. 18-12155 (KG); Taylor Gourmet 624 E LLC; Case No. 18-
12156 (KG); Taylor Gourmet 7280 Woodmont LLC; Case No. 18-12157 (KG); Taylor Gourmet 8535 Fenton LLC;
Case No. 18-12158 (KG); Taylor Gourmet 888 17th LLC; Case No. 18-12159 (KG); Taylor Gourmet Ballpark LLC;
Case No. 18-12160 (KG); Taylor Gourmet Boro LLC; Case No. 18-12161 (KG); Taylor Gourmet Merrifeld LLC;
Case No. 18-12162 (KG); 1418 14th LLC; Case No. 18-12163 (KG); Taylor Gourmet Mgmt LLC; Case No. 18-
12164 (KG); Taylor Gourmet N Morgan Street LLC; Case No. 18-12165 (KG); Taylor Gourmet Pike & Rose LLC;
Case No. 18-12166 (KG); Taylor Gourmet Wharf LLC; Case No. 18-12167 (KG); Taylor Gourmet Willis Tower
LLC; Case No. 18-12168 (KG).
              Case 18-12144-KG   Doc 15   Filed 01/02/20   Page 2 of 2




                                    LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                    /s/ M. Claire McCudden
                                    M. Claire McCudden, (DSB# 5036)
                                    919 North Market Street, Suite 460
                                    Wilmington, DE 19801
                                    (302) 472-7420 / (302) 792-7420 Fax
                                    cmccudden@skaufmanlaw.com
Dated: January 2, 2020
                                    Counsel to Jeoffrey L. Burtch, Chapter 7 Trustee
